OPINION
MORRISON, Judge.
Appellants are charged with the offense of “operating] and assisting] in operating an open saloon” in violation of Article 666-3, Vernon’s Ann.P.C.
*688After these prosecutions began, the Legislature amended Article 666-3, V.A.P.C., and deleted that portion of it which dealt with the open saloon. Williams and Liggins v. State, Tex.Cr.App., 476 S.W.2d 307. See Vernon’s General and Special Laws of Texas, Vol. 1, Ch. 65, Sec. 1 at 681. Consequently, there is no longer a basis for prosecution in the cases at bar. Williams and Liggins v. State, supra. Since the convictions are not final, they require reversal. Mendoza v. State, Tex.Cr.App., 460 S.W.2d 145. See also Article 14, V.A.P.C.
The judgments are reversed and the causes are dismissed.